Citation Nr: 0519120	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  98-01 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to Agent Orange and treatment for 
a service-connected disability.  

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to an initial disability rating in excess of 
30 percent for polycystic kidney disease, status post kidney 
transplant.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating determinations dated in September 1997 
and January 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.  

In September 1999, the Board denied service connection for 
polycystic kidney disease as secondary to service-connected 
hypertension; service connection for skin cancer, to include 
as due to exposure to Agent Orange; service connection for a 
lung disorder, to include as a result of tobacco use causing 
nicotine dependence; and an initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

In March 2001, the Court of Appeals for Veterans Claims 
granted a joint motion of the parties (the veteran and the VA 
Secretary) to vacate the September 1999 Board decision.  

The Board remanded the case in June 2003.  In December 2003, 
the Board determined that the mandate of the remand had been 
fulfilled.  The Board granted service connection for 
polycystic kidney disease as secondary to service-connected 
hypertension.  The Board remanded the claim for service 
connection for skin cancer, to include as due to exposure to 
Agent Orange.  The Board denied service connection for a lung 
disorder, to include as a result of tobacco use causing 
nicotine dependence.  The Board also denied an initial 
disability rating in excess of 30 percent for polycystic 
kidney disease, status post kidney transplant.  

The RO evaluated the service-connected polycystic kidney 
disease associated with hypertension as 30 percent disabling 
from February 5, 1997, 100 percent disabling from July 31, 
1997 (the veteran had a kidney transplant), and 30 percent 
from May 1, 1999.  The veteran appealed and the rating has 
been developed for appellate consideration.  

The veteran did not appeal the Board's December 2003 denial 
of service connection for a lung disorder, to include as a 
result of tobacco use causing nicotine dependence to the 
United States Court of Appeals for Veterans Claims (Court), 
but he did appeal the denial of an initial disability rating 
in excess of 30 percent for polycystic kidney disease and the 
residuals of a kidney transplant.  

In February 2005, the Court issued an Order, which vacated 
the Board's rating of the service-connected kidney 
disability, noting that staged ratings had not been applied.  
The rating issue was remanded to the Board for action in 
compliance with a Joint Motion for Remand.  

In December 2003, the veteran's attorney claimed service 
connection for arthritis in the hands, legs and feet, as well 
as the back.  The veteran has also asserted that he has 
hernias as a result the service-connected transplant surgery.  
These claims have yet to be adjudicated and are not properly 
before the Board at this time.  They are referred to the RO 
for appropriate disposition.  

The claims on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In December 2003, the Board remanded the issue of entitlement 
to service connection for skin cancer, to include as due to 
exposure to Agent Orange, for examination of the veteran, a 
medical opinion and other development.  While the VA clinical 
records indicate that the veteran's skin cancer was evaluated 
and treated, there is no record of an examination and medical 
opinion, as requested by the Board in its previous remand.  
Thus, this issue must be returned to the RO for compliance 
with the Board's previous remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

Again, the Board explains the importance of the development 
for this skin claim, as distinguished from the usual claim 
for service connection for a skin disorder as the result of 
exposure to Agent Orange.  While the veteran asserts his in-
service exposure to Agent Orange or herbicides while 
stationed in Vietnam caused his skin cancer, the Board is 
obligated to examine all potential theories of service 
connection.  See Schroeder v. West, 212 F.3d 1265 (Fed.Cir. 
2000) (VA must consider all theories of entitlement for 
service connection for the same underlying disorder as a 
single claim).  

In October 2002, the veteran's VA dermatologist submitted a 
statement noting that he was treated every three to four 
months for evaluation and treatment of multiple precancerous 
lesions known as actinic keratoses as well as multiple skin 
cancers, both basal cell carcinomas and squamous cell 
carcinomas.  The dermatologist noted that the veteran had a 
long-standing history of skin cancer and the problem was 
worsened because he was a kidney transplant recipient and was 
on immunosuppressive medication.  Service connection has been 
granted for the kidney transplant and if that service-
connected disability aggravates the skin cancer, even in 
part, service connection must be granted.  

Any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition, shall be 
compensated.  Thus when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board previously found, and again finds, that an opinion 
addressing the potential of secondary service connection for 
skin cancer, based upon aggravation by the immunosuppressive 
medications prescribed for the service-connected kidney 
transplant, is necessary for an equitable disposition of the 
veteran's claim.  

The Court's February 2005 Order directed compliance with a 
Joint Motion received in February 2005.  In regard to the 
evaluation of PTSD, the Joint Motion indicated that, if 
deemed appropriate, VA should afford the veteran another 
examination.  While it appears that another examination is 
only suggested, given the amount of time that has elapsed, it 
is the Board's judgment that another psychiatric examination 
is warranted to determine the current status of the veteran's 
service-connected PTSD.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Kidney transplant residuals are rated as renal dysfunction.  
38 C.F.R. §§ 4.115a, 4.115b, Code 7531 (2004).  The veteran 
had an examination in August 2004, but many of the factors 
required for a higher rating were not discussed.  
Specifically, the Board does not find any testing for 
albuminuria.  There are no comments as to edema.  There is no 
opinion as to decreased function of other organ systems, 
particularly, the cardiovascular.  The examiner, in August 
2004, discussed the veteran's fatigue; however, this appeared 
to be a simple repetition of the veteran's complaints.  A 
higher evaluation can be assigned if there is generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss or limitation of exertion.  The examination 
should show objective findings in relation to these criteria; 
however, it does not.  Examination reports must contain 
sufficient information to rate the disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Since the recent examination does not 
contain sufficient information to rate the disability in 
accordance with the applicable rating criteria, the claim for 
a higher rating for the veteran's kidney disease must be 
returned for an examination to determine if any applicable 
criteria for a higher evaluation have been met.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2004).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one that takes into account the records of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  When the Board remanded the service 
connection for skin cancer claim, in December 2003, it 
directed the RO to review the file and insure compliance with 
the requirements of VCAA.  The Board's review reveals part of 
the RO's subsequent VCAA letter addresses secondary service 
connection, but this apparently refers only to a hernia 
claim.  There is no clear notice pertaining to the r claims 
on appeal.  Consequently, the RO must issue a notice 
complying with the requirements of VCAA, for the issues 
addressed in this remand.  

While the Board regrets the additional delay, for the reasons 
discussed above, the case must be REMANDED to the RO for the 
following:  

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the veteran written notification 
specific to his claims for service 
connection for skin cancer, on both 
primary and secondary bases; an initial 
rating in excess of 30 percent for PTSD, 
and an initial disability rating in 
excess of 30 percent for polycystic 
kidney disease, status post kidney 
transplant.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to any of his claims.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.  

2.  The veteran should be afforded a VA 
dermatological examination to determine 
the nature and etiology of any skin 
cancer that may be present.  Following 
the review of the claims file, medical 
history, clinical examination of the 
skin, and any tests that are deemed 
necessary, the examiner is asked to 
opine:  
?	whether it is at least as likely as 
not (50 percent or more likelihood) 
that any skin cancer that is present 
was caused or aggravated (defined as 
a worsening of underlying condition 
versus a temporary flare-ups of 
symptoms) by treatment for his 
service- connected kidney disorder, 
to include the use of 
immunosuppressive medication.  
?	If the examiner finds such 
aggravation, he should express an 
opinion as to the degree of 
aggravation above the baseline 
degree of skin cancer that existed 
prior to the use of the medications.  
If the doctor feels that the kidney 
disorder, to include 
immunosuppressive medication, 
contributed to the skin cancers, but 
he can not determine the degree of 
aggravation, he should so state.  

3.  The veteran should be afforded a VA 
psychiatric examination for the purpose 
of determining the current severity of 
his service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review.  The psychiatrist 
should note all symptoms due to PTSD and 
assign a Global Assessment of Functioning 
(GAF) score, indicating the degree of 
psychiatric impairment attributable to 
the veteran's PTSD.  Any indicated tests 
or studies deemed necessary should be 
accomplished.  

4.  The veteran should be afforded a VA 
examination to determine the extent of 
his renal dysfunction for the purpose of 
evaluating his service-connected kidney 
disorder.  The claims folder should be 
made available to the examiner for 
review.  All indicated tests or studies, 
including laboratory studies, should be 
done.  The examiner should report:
?	The veteran's blood pressure.
?	Whether the veteran has albuminuria 
and if so, whether it is constant or 
persistent.  If the veteran does not 
have albuminuria, the examiner 
should so state.  
?	Whether the veteran has edema and, 
if so, whether it is persistent.  If 
the veteran does not have edema, the 
examiner should so state.  
?	Whether the veteran has a decrease 
in kidney function and, if so, the 
extent of the decrease, noting the 
supporting findings.  If the veteran 
does not have a decrease in kidney 
function, the examiner should so 
state.  
?	Whether the veteran has generalized 
poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  If 
so, the examiner should identify the 
pertinent objective findings.  If 
not, the examiner should so state.  
?	Whether there is markedly decreased 
function of kidney or other organ 
systems, especially cardiovascular.  
If so, the doctor should explain the 
objective findings of markedly 
decreased organ function.  If there 
is no markedly decreased organ 
function, the examiner should 
explain the findings that support 
that conclusion.  
?	The current Blood Urea Nitrogen 
(BUN) and Creatinine levels.  

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for skin cancer, to include as 
due to exposure to Agent Orange and 
whether it was caused or aggravated by 
treatment for a service-connected 
disability (i.e., immunosuppressive 
medications prescribed for the treatment 
for a service-connected kidney 
transplant); entitlement to an initial or 
staged rating in excess of 30 percent for 
PTSD, and entitlement to an initial 
disability rating in excess of 30 percent 
for polycystic kidney disease, status 
post kidney transplant, in light of the 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




